Case 1:21-cv-07269-AT Document 13 Filed 09/01/21 Page 1 of 2
          Case 1:21-cv-07269-AT Document 13 Filed 09/01/21 Page 2 of 2



        7.     The parties are advised that the Court requires pre-motion letters before a motion is
filed (See Rules III.A–C).

       8.       If this case has been settled or otherwise terminated, counsel are required to notify
the Court—before the deadline for the above submissions—by calling (212) 805-0292 and must
e-mail a stipulation of discontinuance, voluntary dismissal, or other proof of termination to the
Orders and Judgments Clerk (judgments@nysd.uscourts.gov).

       SO ORDERED.

Dated: September 1, 2021
       New York, New York




                                                   2
